Citation Nr: 0007263	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-19 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of left knee 
surgery performed during a VA hospitalization in October and 
November 1976.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 31, 1957 to August 
10, 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
RO that denied compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of left knee 
surgery.  The case is before the Board for appellate 
consideration at this time.  


REMAND

The veteran has asserted that his current left knee 
disability is a result of VA surgery and treatment during a 
VA hospitalization in October and November 1976.  The Board 
notes that the veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of left knee surgery was filed prior to October 1, 
1997.  Since that is the case, negligence is not for 
consideration in regard to this claim.  

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as a result of VA hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  

The regulation implementing that statute, 38 C.F.R. § 3.358, 
provides, in pertinent part, that compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
intended to result from the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c)(3).  

The Board also notes that 38 C.F.R. § 3.358, provides, in 
pertinent part, that in determining if additional disability 
exists, the beneficiary's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Compensation will not be payable for 
the continuance or natural progress of disease or injuries 
for which the hospitalization etc., was authorized.  In 
determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization, medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincident therewith.  38 C.F.R. § 3.358 (b), 
(c)(1).

The initial determination to be made in the adjudication of 
the veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of left knee 
surgery is whether or not this claim is well grounded.  After 
a review of the evidence currently in the claims file, the 
Board finds that it is unable to make a determination as to 
the well groundedness of the veteran's claim for 1151 
benefits because considerable clinical evidence necessary for 
this determination is not currently in the claims folder.  
Accordingly further development of the record is necessary.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

Review of the record indicates that the veteran has a history 
of sustaining fractures of his left proximal tibia and fibula 
in 1964.  No clinical records reflecting treatment for these 
1964 injuries to the left leg are in the claims folder.  Such 
evidence, if existent, should be obtained prior to further 
appellate consideration in this case.  

The Board also notes that the veteran sustained a "grinding 
type" injury to his left knee in September 1976.  At that 
time he received treatment from a private physician 
identified as Doctor Woodhouse of Clifton Forge, Virginia, 
who diagnosed the veteran as having a "torn knee cartilage" 
and referred the veteran to the VA for further treatment.  No 
clinical records documenting this private treatment are in 
the claims folder and such should also be obtained prior to 
further appellate consideration of this claim.  

The record further shows that the veteran was hospitalized at 
the VA medical facility in Salem, Virginia from October 26, 
1976 to November 10, 1976 for the treatment of a left knee 
injury.  On November 4, 1976, the veteran underwent a left 
knee arthrotomy and Slocum procedure for the correction of 
internal derangement of the left knee.  Although copies of 
most of the treatment records from this period of 
hospitalization are in the claims folder, the discharge 
summary of this hospitalization and the operation report in 
regard to the surgery of November 4, 1976 are not currently 
of record.  Copies of these documents must also be obtained 
and associated with the claims folder.  

The veteran was again hospitalized at the VA medical facility 
in Salem, Virginia from December 12, 1976 to December 17, 
1976 in order to undergo a period of physical therapy on his 
left knee.  The hospital discharge summary of this period of 
hospitalization is not currently in the claims folder.  All 
clinical records of this hospitalization should therefore be 
obtained prior to further appellate review.  

The Board further notes that the veteran received a VA 
orthopedic examination in November 1997.  At the conclusion 
of that examination and after a review of the clinical 
records then available, the examining physician opined, 
essentially, that the veteran had a good result from his 
November 1976 VA left knee surgery but the knee had 
deteriorated over the years, as usually occurs after such 
surgery.  The doctor further said that the veteran had 
developed problems due to his left knee injury and the 
surgery, but it would not have been any different regardless 
of who performed the surgery or where it was performed.  
However, since the records of the VA hospitalization of 
October and November 1976 are currently incomplete, the 
physician who conducted the November 1997 VA examination must 
have arrived at the above medical opinion without a review of 
the discharge summary of the VA hospitalization of October 
and November 1976, without an opportunity to review the 
operation report of the left knee surgery of November 4, 
1976, and without review of the other medical evidence noted 
to be missing from the claims folder.  

It is further noted that the record contains a July 1999 
statement from a private physician, Clare D. Weidman, M.D., 
who reported that the veteran currently has a grossly 
unstable left knee.  This physician further stated that the 
1976 surgery to attempt to stabilize the knee was 
"unsuccessful".  In the Board's opinion, clarification of 
this physician's opinion should also be obtained prior to 
further appellate consideration of the veteran's claim for 
1151 benefits for his left knee disorder.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1. The RO should appropriately contact 
the veteran and ask him to provide the 
names and addresses of all health care 
providers, VA and non-VA, who treated 
him for his 1964 fractures of the 
proximal left tibia and fibula.  He 
should also be ask to provide the full 
name and address of Doctor Woodhouse 
of Clifton Forge, Virginia, the 
private physician who treated him for 
his 1976 left knee injury prior to his 
hospitalization by the VA in October 
1976.  After obtaining all necessary 
authorizations, the health care 
providers who treated the veteran for 
his 1964 left leg injury should be 
contacted and asked to provide copies 
of all clinical records documenting 
their treatment.  Doctor Woodhouse 
should also be contacted by the RO and 
asked to provide copies of all 
clinical records documenting his 
treatment of the veteran's left knee 
injury in September and October 1976.  
All records obtained should be 
associated with the claims folder.  

2. The RO should obtain a copy of the 
discharge summary of the veteran's 
hospitalization at the VA medical 
facility in Salem, Virginia in October 
and November 1976 and a copy of 
operation report of the arthrotomy and 
Slocum procedure on the veteran's left 
knee performed at that facility on 
November 4, 1976.  In addition, the RO 
should obtain the hospital summary 
reflecting the veteran's 
hospitalization at the VA medical 
facility in Salem, Virginia in 
December 1976.  All records obtained 
should be associated with the claims 
folder.  

3. The RO should contact Clare D. 
Weidman, M.D., of Jackson River 
Orthopedics at P.O. Box 194, Low Moor, 
Virginia 24457, and ask her to clarify 
the opinion contained in her statement 
of July 1999 to the effect that the VA 
left knee surgery in 1976 was 
unsuccessful.  Doctor Weidman should 
be asked if she considered the 1976 VA 
left knee surgery to be unsuccessful 
because; (a) the 1976 VA left knee 
surgery did not achieve the desired 
results; (b) the 1976 VA left knee 
surgery caused an increase in severity 
of a preexisting left knee disability; 
or (c) the 1976 VA surgery resulted in 
disability that was not present prior 
to the surgery.  

4. Then the RO should review the claims 
folder to ensure that all of the above 
development has been completed and 
take appropriate action to correct any 
deficiencies in that regard.  The RO 
should then determine whether the 
veteran's claim for compensation 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of 
left knee surgery during a VA 
hospitalization in October and 
November 1976 is well grounded.  If 
the claim for 1151 benefits is found 
to be well grounded, the RO should 
then submit the veteran's claims 
folder to the VA physician who 
conducted the November 1997 VA 
orthopedic examination, or to another 
VA orthopedist if that physician is no 
longer available.  The physician 
should undertake a complete review of 
the entire claims folder with all 
associated medical records and a copy 
of this remand.  The physician should 
then express his medical opinion with 
full rationale as to the following 
questions: (a) whether it is at least 
as likely as not that the left knee 
surgery of November 4, 1976 resulted 
in any additional disability to the 
veteran's left knee that was not 
intended to result from or was not 
certain to result from said left knee 
surgery; (b) whether it is at least as 
likely as not that the VA left knee 
surgery on November 4, 1976 resulted 
in an increase in severity of the 
veteran's preexisting left knee 
pathology.  Upon receipt of this 
medical opinion, the RO should then 
adjudicate the veteran's claim for 
1151 benefits for left knee disability 
on the merits.  

5. If the veteran's claim is denied as 
not well grounded, or is found to be 
well grounded but then denied on the 
merits, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to comply with a precedent 
decision of the United States Court of Appeals for Veterans 
Claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


